Citation Nr: 0723946	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  95-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as the result of Agent Orange exposure.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus 
type II as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

In March 2005, the Board remanded the issues of service 
connection for hypertension and for a psychiatric disorder to 
obtain additional outpatient treatment records, to send an 
updated Veterans Claims Assistance Act (VCAA) letter, and to 
furnish more contemporaneous VA examinations.  The additional 
development is now complete.


FINDINGS OF FACT

1.  There is no nexus between the veteran's hypertension, to 
include as the result of exposure to Agent Orange, and his 
military service.

2.  The veteran does not have PTSD or an acquired psychiatric 
disorder related to service.

3.  The veteran does not have diabetes mellitus type II. 





CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include as the 
result of exposure to Agent Orange, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Service connection for a psychiatric disorder, to include 
PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).

3.  Service connection for diabetes mellitus was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1116,  5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  VA presumes 
herbicide exposure for any veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, even without a diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The list of diseases associated with 
herbicide exposure for purposes of the presumption does not 
include hypertension.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e). 

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In this case, the veteran specifically alleges entitlement to 
service connection for hypertension, to include as a result 
of exposure to Agent Orange while serving in Vietnam.  The 
Board must therefore determine whether he is entitled to 
presumptive service connection for hypertension pursuant to 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), as well as 
whether the veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

First, the Board finds that the veteran's DD Form 214 
confirms active service in Vietnam.

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The Board 
notes that hypertension is not included on the list of 
presumptive diseases associated with Agent Orange exposure.  
Therefore, the evidence does not warrant service connection 
on a presumptive basis due to Agent Orange exposure.  

Nevertheless, hypertension is a chronic disease that warrants 
presumptive service connection if the condition manifests to 
a degree of ten percent or more within one year of the date 
of separation from service.  In this regard, the veteran's 
pre-induction examination in May 1968, separation examination 
in February 1970, and VA outpatient treatment records during 
the one-year presumptive period after discharge are negative 
for manifestations of hypertension, providing evidence 
against this claim.

After a Board remand in March 2005, VA afforded the veteran 
another compensation examination in August 2006.  Based on a 
review of the service and post-service medical records, the 
examiner opined that the onset of hypertension occurred long 
after separation from military service and the one-year 
presumptive period.  In this regard, VA first discovered the 
condition in 1991.  In addition, the examination found 
essential arterial hypertension with normal left ventricular 
ejection fraction and normal coronary arteries which has no 
relationship to his hypertension disorder.

Indeed, the first documented evidence of hypertension is a VA 
medical record in 1991, twenty years after discharge from 
service.  This fact weighs heavily against the veteran's 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000) (holding that such a lapse of time is a factor for 
consideration in deciding a service connection claim).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  In this 
case, the Board finds that the service and post-service 
medical records outweigh the veteran's contention that this 
disorder was incurred in service.

Accordingly, the preponderance of the evidence is against the 
veteran's hypertension claim.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A. 
§ 5107(b).  Hence, VA must deny the appeal.

II.  Psychiatric Disorder 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

A diagnosis of PTSD must meet all the diagnostic criteria as 
stated in the Diagnostic and Statistical Manual of Mental 
Disorders published by the American Psychiatric Association.  
The evidence does not show a confirmed diagnosis of PTSD 
which would permit a finding of service connection.  

Although VA outpatient treatment reports in April 2004 
provide the veteran with an impression of "Rule Out PTSD," 
the post-service medical record, as a whole, provides 
evidence against a diagnosis of PTSD.  A Board remand in 
March 2005 clarified the nature of the veteran's mental 
status by determining whether the veteran had a psychiatric 
disorder, to include PTSD.  After a psychiatric examination, 
the examiner indicated that the veteran does not satisfy the 
DSM-IV criteria for a diagnosis of PTSD.  The examination 
only found a depressive disorder, not otherwise specified.  
The examiner noted that the veteran's depressive disorder was 
due to his physical conditions and was not a result of 
service.  The examiner made this determination on the basis 
that the veteran was gainfully employed for 28 years and that 
there was no history of previous psychiatric complaints, 
psychiatric ambulatory treatment, or psychiatric 
hospitalization.  

The Board finds that this medical opinion provides highly 
probative evidence against this claim.

Even though there may be indications of PTSD in the record, 
the Board finds that the overall record provides evidence 
against a finding of PTSD.

Since the record does not contain a current diagnosis of 
PTSD, the veteran's claim must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

With regard to the claim of service connection for a 
psychiatric other than PTSD, the Board finds that the service 
and post-service medical records outweigh the veteran's 
contention that this disorder was incurred in service.  The 
VA examination cited above clearly provides evidence against 
the veteran's claim, indicating a disorder not related to 
service.  The post-service medical record indicates a 
disorder not related to service which began many years after 
service. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  Accordingly, VA must deny the appeal.



III.  Diabetes Mellitus

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  VA presumes 
herbicide exposure for any veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, even without a diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The list of diseases associated with 
herbicide exposure for purposes of the presumption includes 
Type II diabetes mellitus.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e). To warrant service connection, Type II 
diabetes mellitus may manifest at any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).

Certain chronic diseases, including diabetes mellitus type 
II, may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran specifically alleges entitlement to 
service connection for Type II diabetes mellitus as a result 
of exposure to Agent Orange while serving in Vietnam.  The 
Board must therefore determine whether he is entitled to 
presumptive service connection for diabetes mellitus pursuant 
to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), as well as 
whether the veteran is entitled to service connection on a 
direct basis.  Combee, 34 F.3d at 1043.

As noted above, the Board finds that the veteran does have 
"service in Vietnam" as noted in his DD Form 214.  

Service medical records make no reference to any treatment or 
diagnosis for diabetes mellitus.  Indeed, the evidence does 
not show a confirmed diagnosis of diabetes mellitus which 
would permit a finding of service connection.  In this 
regard, VA outpatient treatment records prior to November 
2003 and a compensation examination in October 2003 show that 
the veteran has a diagnosis of glucose intolerance that was 
treated with metformin.  

After a careful review of the medical record from 1997 to 
October 2003, the examiner noted that all the veteran's blood 
sugar levels from 1997 to October 2003 were within normal 
limits.  Consequently, the examiner discarded the veteran's 
previous diagnosis of diabetes mellitus type II.  The Board 
finds that this medical opinion is entitled to great 
probative weight.

Additional VA outpatient treatment records from March 2004 to 
December 2005 do not confirm a diagnosis of diabetes.  
Nevertheless, these medical records frequently note the 
veteran's reported history of a diabetes mellitus type II 
disorder.  However, the Board emphasizes that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence.  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Indeed, the medical record 
indicates that the veteran continues to receive treatment for 
glucose intolerance, not diabetes, providing evidence against 
this claim.  

Since the record does not contain a current diagnosis of 
diabetes mellitus, the veteran's claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

As noted above, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007).  
In this case, the Board finds that the service and post-
service medical records outweigh the veteran's contention 
that this disorder was incurred in service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus type II.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies. 
Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in November 2003, 
June 2003, January 2004, March 2005, and March 2006 (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA furnished appropriate compensation examinations to 
determine the nature and etiology of the veteran's 
conditions.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


